Title: To George Washington from Moses Ashley, 27 March 1781
From: Ashley, Moses
To: Washington, George


                  
                     Sir
                     Garrison West Point March 27th 1781.
                  
                  Upon the reasons given, by Lieut. Jno. Soule, of the 5th Massachusetts Regiment, I am induced to recommend him to Your Excellency for a discharge; at the same time unwilling to say it will be no damage to the Regiment; he having fill’d his Post with Honor.  I am Sir your Most Obedt Humle Servt
                  
                     Moses Ashley  Majr Comdt
                     5th Massts Regt
                  
               